Citation Nr: 1218543	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-50 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, son


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a May 2012 hearing.

The Veteran's electronic Virtual VA claims file was reviewed in connection with this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's May 2012 hearing, the Veteran testified that his hearing was a lot worse since his most recent VA examination in February 2009.  Therefore, a new examination is warranted in order to determine the current severity of the Veteran's hearing loss.   See VAOGCPREC 11-95 (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination).  

The Veteran also testified that he had recent VA treatment for his hearing loss and that he received a new hearing aid the year after his VA examination.  The most recent VA treatment records in the claims file are from March 2009.  More recent VA treatment records should be obtained.

The Veteran also testified that he had audiological testing by a private health care provider.  The Veteran was going to submit this evidence with a waiver of RO jurisdiction but it has not yet been associated with the record before the Board.  The Veteran should be given another opportunity to submit this evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran's VA treatment records for the period after March 2009 should be obtained and associated with the claims file.  If records cannot be obtained, the efforts made to obtain them should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records. 

2.  The Veteran should be notified that VA does not have a copy of his private audiological test results and that he should submit this information if he has it.  He should be informed that alternatively he may fill out a release and request that VA attempt to obtain these records on his behalf.  If the Veteran submits a signed release, then the private treatment records should be obtained and associated with the claims file.  If records cannot be obtained, the efforts made to obtain them should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records. 

3.  The Veteran should be afforded a new VA audiological examination.  The examination should include pure tone threshold averages and the results of speech discrimination testing.  If speech recognition scores cannot be obtained the report of examination should so indicate and explain why this was the case.  It should also document the functional effects of the Veteran's hearing loss disability.  The claims folder should be made available to the examiner prior to entry of any findings.

4.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

